t c memo united_states tax_court timothy nicholls petitioner v commissioner of internal revenue respondent docket no filed date philip a putman for petitioner charles j graves for respondent memorandum opinion halpern judge by separate notices of deficiency respondent determined deficiencies in and additions to petitioner’s and federal income taxes as follows year1 deficiency sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure in an attachment to the notice_of_deficiency for respondent notes since this report does not reflect your prepayment_credits of dollar_figure you may not owe the total amount shown on the enclosed report respondent has also moved the court to impose a penalty on petitioner on the grounds that petitioner’s position in this case is frivolous and has been maintained primarily for delay the deficiencies the additions to tax and the motion remain in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background for the principal adjustments giving rise to the deficiency result from respondent’s inclusion in petitioner’s gross_income of dollar_figure of capital_gain dollar_figure of wages received from oxnard building materials dollar_figure and dollar_figure of nonemployee compensation received from holoworld inc and flannery inc respectively dollar_figure of interest received from washington mutual bank fa dollar_figure of dividends received from assorted payers and the addition of self-employment_tax of dollar_figure for the principal adjustments giving rise to the deficiency result from respondent’s inclusion in petitioner’s gross_income of dollar_figure of capital_gain and dollar_figure of interest received from washington mutual bank fa for both years respondent describes the sec_6651 addition_to_tax as being determined on account of petitioner’s delinquency in filing his tax_return and the sec_6654 addition_to_tax as being determined on account of petitioner’s failure to pay sufficient estimated_tax petitioner filed a petition in which he assigned error to respondent’s determinations of deficiencies of dollar_figure and dollar_figure for and respectively the deficiencies claiming i do not owe that to the irs the irs numbers are phony the petition does not set forth any facts on which petitioner bases his assignment of error because of irregularities in the petition and because he had failed to pay the required filing fee petitioner was ordered to file a proper petition and pay the required fee subsequently petitioner paid the fee and filed an amended petition in which he set forth his prayer for relief as follows the court decide that the irs numbers are wrong because they are i don’t know where their numbers come from like the petition the amended petition does not set forth any facts on which petitioner bases his assignment of error in neither the petition nor the amended petition without distinction the petition does petitioner assign error to respondent’s determinations of the additions to tax for and the additions to tax other than any assignment that can be implied from his objections to respondent’s numbers petitioner did not appear in person for the trial of this case but he was represented by counsel who neither called any witnesses nor otherwise offered admissible evidence on petitioner’s behalf instead petitioner’s counsel filed petitioner’s memorandum on burden_of_proof setting forth petitioner’s argument that since this case involves unreported income respondent bears the burden of proving receipt of that income beyond that petitioner’s counsel did object to exhibits offered by respondent which objections for the most part were overruled at the conclusion of the trial the court discussed with petitioner’s counsel the issues that needed to be decided in this case in response to the court’s question as to whether it would be fair to say that if the court were to conclude that respondent had shown sources for the alleged items of unreported income the court should sustain the determinations of deficiencies and additions to tax petitioner’s counsel agreed that would be a logical conclusion the court reserved its ruling on petitioner’s objections to two exhibits offered by respondent exs 13-r and 19-r and ordered petitioner to file a memorandum in support of his objections within days of the end of the trial petitioner failed to file the ordered memorandum and the court interprets that failure as petitioner’s concession that his objections are without merit we shall issue an appropriate order discussion i deficiencies in tax while petitioner has assigned error to respondent’s determinations of the deficiencies he does not aver any facts supporting his assignment nor does he argue that respondent made any mistake of law in determining the deficiencies petitioner has ignored the merits of the case in favor of a defense based on his supposition that it is respondent’s burden to prove that petitioner had unreported income petitioner is wrong in that supposition in pertinent part rule a provides that the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court sec_7491 places the burden_of_proof on the commissioner with respect to any factual issue relevant to determining a taxpayer’s liability for the income_tax but the provision is of no application unless the taxpayer first introduces credible_evidence with respect to the issue since petitioner has introduced no evidence sec_7491 is of no application to this case petitioner retains the burden_of_proof under rule a nevertheless the venue for appeal of this case is uncertain the petition shows petitioner’s mailing address as being in albuquerque new mexico petitioner would not however stipulate that he resided there agreeing only that at the time he filed the petition he was located or could be found there the address to which the notices of deficiency are addressed is in california which may be the state of petitioner’s legal residence the place of petitioner’s legal residence is important for determining the venue for appeal of a decision of the tax_court sec_7482 california is within the geographical boundaries of the u s court_of_appeals for the ninth circuit and 596_f2d_358 9th cir revg 67_tc_672 begins a line of cases of the court_of_appeals for the ninth circuit to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir the general_rule established by that line of cases is that for the government to prevail in a case involving unreported income there must be some evidentiary foundation linking the taxpayer to the alleged income-producing activity see weimerskirch v commissioner supra pincite apparently however unless the although 596_f2d_358 9th cir revg 67_tc_672 dealt specifically with illegal unreported income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases of unreported income where the taxpayer challenges the commissioner’s determination on the merits e g 680_f2d_1268 9th cir in that case involving unreported income from an income-generating auto repair business owned by the taxpayer the court stated we note however that the commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 596_f2d_358 9th cir 92_tc_661 the ninth circuit requires that respondent come continued taxpayer challenges the commissioner’s determination_of_a_deficiency in tax on the merits the commissioner need not provide any such foundation see 847_f2d_1379 9th cir sustaining order of tax_court dismissing taxpayers’ case for failure to prosecute while we believe that petitioner has forgone a challenge to the merits of respondent’s determinations of deficiencies see id no challenge to merits of the commissioner’s deficiency determination where taxpayer did not argue merits did not seek information about merits and relied solely on motion to dismiss for lack of jurisdiction we need not decide that issue because in apparent anticipation of the application of the weimerskirch line of cases respondent has provided a satisfactory evidentiary foundation linking petitioner to both employment-type and investment-type income-producing activities during the years in question that foundation consists of certified internal_revenue_service irs records payer-provided information returns such as irs forms 1099-div and w-2 and bank records including continued forward with substantive evidence establishing a ‘minimal evidentiary foundation’ in all cases involving the receipt of unreported income to preserve the statutory notice's presumption of correctness although appeal of this case may lie to a court_of_appeals other than the court_of_appeals for the ninth circuit weimerskirch imposes as high a hurdle as respondent may face though respondent has provided verification of some of the items of income reported in those information returns continued copies of paychecks endorsed and deposited by petitioner as well as declarations under penalties of perjury and supporting business records from petitioner’s previous employers and other payers respondent has met any burden that he has under the weimerskirch line of cases and we are left with petitioner’s having failed to substantiate his assignment of error which in the usual case would allow us to decide the issue in respondent’s favor see eg 123_tc_213 that does not conclude the matter of the deficiencies however since in his posttrial memorandum respondent states that documents subpoenaed for purposes of the trial show that petitioner wrote checks in totaling dollar_figure that would give him bases to be applied against amounts realized in on the liquidation of certain investment accounts respondent concedes that as a consequence of that application of basis respondent must reduce his adjustment on account of capital_gain income for by an equal amount respondent asks us to sustain his determination_of_a_deficiency for nevertheless on the continued respondent had no obligation to do so since petitioner has asserted no reasonable dispute with respect to those items nor has petitioner fully cooperated with respondent see sec_6201 describing the secretary’s burden to produce reasonable and probative information in addition to the information reported in the information returns when the taxpayer asserts a reasonable dispute with that information and has cooperated with the secretary ground that copies of petitioner’s bank records obtained by subpoena from petitioner’s bank bank of america na show deposits in of dollar_figure and dollar_figure from icon trading inc and with respect to petitioner’s golf instruction business count yogi co respectively respondent did not take those deposits into account in his adjustments to petitioner’s income for respondent correctly argues that nevertheless bank_deposits are prima facie evidence of income 87_tc_74 see also 281_f2d_100 ndollar_figure 9th cir affg tcmemo_1958_94 respondent asks for no increased deficiency for but only that we sustain the deficiency of dollar_figure that he determined petitioner made no objection to the bank of america na records on the grounds of relevance when they were proffered by respondent and we interpret that failure as implying petitioner’s consent to try the issue of his unreported income from bank_deposits described in those records see rule b we find that for petitioner failed to report items of income of dollar_figure and dollar_figure as evidenced by respondent’s exhibits showing bank_deposits in those amounts respondent did not err in determining the deficiencies ii additions to tax a introduction sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b as relevant to this case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual's return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b i and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 b burden of production in pertinent part sec_7491 provides t he secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant addition_to_tax 118_tc_358 unless the taxpayer puts the addition_to_tax into play however by assigning error to the commissioner’s determination of an addition_to_tax the commissioner need not produce evidence that the addition_to_tax is appropriate since the taxpayer is deemed to have conceded the addition_to_tax id we can discern from the petition no assignment of error with respect to the additions to tax other than with respect to their calculation should we determine deficiencies different from those respondent determined moreover at the conclusion of the trial petitioner’s counsel as much as conceded that if the court were to conclude that respondent had shown sources for the alleged items of unreported income the court should sustain the determinations of deficiencies and additions to tax we could therefore without further discussion sustain the additions to tax respondent however has introduced evidence sufficient to show that it is appropriate to impose both the sec_6651 and sec_6654 additions to tax we shall sustain the additions to tax on the basis of the evidence in the record c discussion sec_6651 respondent’s evidence shows that petitioner did not file a federal_income_tax return for either or and we so find respondent’s evidence also shows that for each of those years petitioner had sufficient income above the exemption_amount that he was required to file a return and we so find petitioner’s only defense to the sec_6651 additions to tax is that he was not required to file returns because his income did not exceed the exemption amounts we have found that for each year petitioner’s income did exceed the year’s exemption_amount nor has petitioner introduced any evidence to show that his mistaken beliefs were reasonable and free from willful neglect petitioner is liable for the sec_6651 additions to tax as computed by respondent sec_6654 respondent’s evidence shows the following which we find accordingly petitioner filed a federal_income_tax return for showing a liability of dollar_figure he made no return for his tax_liability for is dollar_figure he made two payments of estimated_tax for one on date and the other on date each in the amount of dollar_figure dollar_figure was withheld from his wages in since percent of petitioner’s tax_liability for dollar_figure is greater than his reported tax_liability for dollar_figure which is dollar_figure greater than the sum sec_6012 requires every individual having gross_income exceeding a certain minimum amount to file an income_tax return petitioner’s gross_income exceeded the exemption amounts of dollar_figure and dollar_figure for and respectively see sec_151 revproc_97_57 sec_3 1997_2_cb_584 revproc_98_61 sec_3 1998_2_cb_811 of his estimated_tax payments and withholding for dollar_figure respondent has shown that it is appropriate to determine a sec_6654 addition_to_tax with respect to petitioner for and we so find with respect to respondent’s evidence also shows the following which we find accordingly petitioner filed no return for his tax_liability for is dollar_figure he made no payments of estimated_tax for he had no withholdings in where as here no return is filed for the immediately preceding_taxable_year the estimated_tax payment is computed a sec_90 percent of the taxpayer’s tax for the year at issue since percent of petitioner’s tax_liability for is dollar_figure and petitioner had no estimated_tax payments or withholding for respondent has shown that it is appropriate to determine a sec_6654 addition_to_tax with respect to petitioner for and we so find iii penalty sec_6673 provides that the court may impose a penalty not in excess of dollar_figure where among other things a we question whether in computing petitioner’s sec_6654 addition_to_tax for respondent determined that addition_to_tax on the proper basis from the notice_of_deficiency it appears to the court that respondent ignored the computation for the previous year’s tax_liability which was the lesser_of the two computations however petitioner has not challenged that computation nor has respondent justified it we assume that in the rule computation the parties will compute the correct amount of the addition_to_tax taxpayer takes positions that are frivolous or groundless or has instituted or maintained proceedings primarily for delay a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 119_tc_285 the inquiry is objective if a person should have known that his position is groundless a court may and should impose sanctions id furthermore a taxpayer’s failure to provide the commissioner with requested information and his failure to offer evidence at trial pertaining to the substantive issues raised in the notice_of_deficiency are evidence that a suit in this court was instituted primarily for delay 95_tc_624 affd without published opinion 956_f2d_1168 9th cir respondent asks that we impose a penalty on petitioner pursuant to sec_6673 respondent argues that by his conduct it is evident that petitioner instituted and maintained these proceedings for delay as well as to advance frivolous arguments respondent asks us to consider the following petitioner never substantively addressed the pertinent issues in this case which relate to the correct determination of tax and various additions to tax for the years in issue in contravention of the court’s rules on assigning errors with specificity petitioner’s petition and amended petition averred no particular facts with respect to respondent’s numerous adjustments petitioner was ordered to show cause why the proposed facts in the stipulation should not be admitted as true whereupon petitioner made directly contradictory statements under oath petitioner asserted a jurisdictional challenge to the notices of deficiency premised on the shopworn argument that the notices were void because they were not issued by an authorized individual with either statutory or delegated authority to do so that argument is without merit see 118_tc_162 and we denied that motion petitioner’s intention to institute and maintain this proceeding for delay is also indicated by his failure_to_file a pretrial memorandum as required by the court’s pretrial order moreover at the trial the court ordered petitioner to file a memorandum in support of his objections to two of respondent’s exhibits but petitioner failed to do so in sum petitioner failed to file federal_income_tax returns for the years at issue and offered no credible justification for that failure he instituted a proceeding in this court without assigning any specific errors to respondent’s determinations he failed to cooperate with respondent in preparing this case for trial and essentially failed to produce any evidence whatsoever to justify his blanket rejection of respondent’s deficiency determinations we interpret those actions as evidence of his intent to delay this proceeding he has also advanced frivolous arguments he has caused both the court and respondent to expend valuable time and resources to respond to his groundless filings and other actions and to conduct a trial at which he failed to present any evidence whatsoever to prove that respondent’s deficiency determinations were in error we will grant respondent’s motion for sanctions and we will require petitioner to pay a penalty to the united_states of dollar_figure iv conclusion to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
